Smith, J.
(dissenting): I find myself unable to agree with the opinion of the majority. This is a motion to modify the original judgment in a divorce action in which judgment the custody of the twins was awarded the mother. There the custody has remained for about nine years.
As a ground for this modification, the father alleged in his motion that the mother had abandoned this custody to her mother and *466father. The father does not charge that the twins have been mistreated or that they are neglected or abandoned. All the evidence is that the grandparents have done a good job rearing the twins thus far.
In such a case as this we have said the trial court had continuing jurisdiction of the custody of minor children. We have said many times that the trial court had a broad discretion as to custody. We have said in many cases the welfare of the children was the paramount issue, that is, neither parent has a vested interest in the custody of a child when the home is broken up, when such custody would not be for the benefit or would not advance the welfare of the child.
I do not think courts are as helpless to safeguard a child’s welfare as this opinion might indicate.
Here the learned trial judge had all the parties before him. He even had an interview with the twins. They are old enough so that he would be able to form an opinion from that interview and all the other evidence as to whether they had been well reared thus far.
Since the welfare of the twins is the paramount issue and since the trial judge in the exercise of his discretion saw fit not to modify the original judgment as to custody, I would prefer not to disturb that action.